Citation Nr: 1703403	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange (herbicide) and other chemical exposure.

2.  Entitlement to a rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 
INTRODUCTION

The Veteran had active service in the U.S. Army from September 1965 to September 1967. The Veteran died on May [redacted], 2012. The appellant is his surviving spouse.

The Appellant is seeking service connection for cause of the Veteran's death and accrued benefits.  Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, New York, New York, and Philadelphia, Pennsylvania.

The issue of service connection for the cause of the Veteran's death REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with non-Hodgkin's lymphoma in May 2004; he subsequently underwent chemotherapy, with treatment ending in December 2006. At the time of the Veteran's death, there was no evidence showing current active disease.

2.  The Veteran's non-Hodgkin's lymphoma, while in remission at the time of his death and during the entire period on appeal, was manifested by complaints of constant or near-constant nausea, constipation, and fatigue, but with no clinical findings of diarrhea and weight loss.
CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for residuals of non-Hodgkin's Lymphoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 4.118, Diagnostic Code 7308 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, required notice was met, and neither the Appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim for an increased rating at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Appellant was offered the opportunity to testify at a hearing before the Board, but she declined.

Here, the Board notes that the Appellant was substituted as a party to the claim after the Veteran's death, as the claim for increase was pending at the time of the Veteran's death.

The Veteran was also provided a VA general examination in January 2012 (the report of which has been associated with the claims file).  The examiner did not note any issues related to the Veteran's non-Hodgkin's lymphoma residuals, and there was no need for a further examination, as no residuals were present.  The Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Appellant in adjudicating this appeal.

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  In addition, consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the Veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).    

Analysis

The Veteran was granted entitlement to service connection for gastric non-Hodgkin's lymphoma in a December 2007 rating decision, effective August 17, 2007.  The Veteran filed a notice of disagreement in January 2008.  An April 2009 rating decision increased the rating to 20 percent, effective August 2007. The Veteran died in May 2012, and his surviving spouse is pursuing the claim on his behalf.

The Veteran's disability was rated under Diagnostic Code 7715-7308.   Diagnostic Code 7715 is used to rate active non-Hodgkin's lymphoma.  Diagnostic Code 7308 is used to rate gastric disabilities. 

Diagnostic Code 7715 is used to rate non-Hodgkin's lymphoma with active disease or during a treatment phase.  The Veteran was in remission during the entire period on appeal.  As such, the Veteran's disability was evaluated under Diagnostic Code 7308, and this is the code that the Board will consider in this decision.  

Under Diagnostic Code 7308, mild postgastrectomy syndromes characterized by infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations, warrant a 20 percent rating.  Moderate postgastrectomy syndromes characterized by less frequent episodes of epigastric disorders with characteristic mild circulatory disturbances after meals, but with diarrhea and weight loss warrant a 40 percent rating.  Severe postgastrectomy syndromes associated with nausea, sweating, circulatory disturbances after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia warrant a 60 percent rating.

The Veteran underwent a general VA examination in January 2012.  The examiner did not note any issues related to the Veteran's non-Hodgkin's lymphoma residuals. 

VA and private treatment records showed that the Veteran's lymphoma was in remission since 2007, and that the Veteran experienced some residuals of his gastric cancer: constant or near-constant nausea, constipation, and fatigue.  No diarrhea and weight loss were reported at any point post-chemotherapy.  Just the opposite - in 2010 the Veteran was told by his treating physician to lose weight in order to manage his diabetes mellitus, type II.  See April 30, 2010 VA treatment note.  

In sum, the Veteran's treatment records do not show that he had symptoms consistent with a rating in excess of 20 percent.  He had complained of constant or near-constant nausea, constipation, and fatigue, but denied any diarrhea or weight loss.  Based on the evidence of record, a rating in excess of 20 percent is not warranted.   

The Board has considered other gastric-related Diagnostic Codes for a higher alternative rating.  Specifically, the Board has considered the applicability of Diagnostic Code 7305 for duodenal ulcer disease and Diagnostic Code 7346 for hiatal hernia.  As the evidence does not show anemia and weight loss, recurrent incapacitating episodes, persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health during the appeal period, the Board finds that a higher rating is not warranted under any other Diagnostic Codes either.

In conclusion, the Veteran's non-Hodgkin's lymphoma residuals do not warrant a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the claim for increase must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board regrets that it cannot offer Appellant a more positive outcome.  The Board again acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his family has suffered.  As described above, the Board is without authority to grant benefits in this case.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggested that the symptomatology of the Veteran's non-Hodgkin's lymphoma residuals are reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the symptoms of the Veteran's service-connected disability were applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 20 percent rating under Diagnostic code 7308.  Although the Diagnostic Code in this case allows for a higher rating, the Board fully explained why a higher rating was not warranted. 

Moreover, there is simply no allegation that the Veteran's service-connected disability picture was unique or unusual in any way.  The Veteran was not shown to experience any symptoms that are not specifically enumerated in the schedular rating criteria.  As such, in assigning the schedular rating for non-Hodgkin's lymphoma residuals, the Board necessarily considered all of the symptomatology and their impacts.  As such, the schedular rating criteria reasonably contemplate the Veteran's symptomology associated with his non-Hodgkin's lymphoma residuals. That is, there is nothing unique or unusual about the Veteran's non-Hodgkin's lymphoma residuals.  As such, the assigned schedular evaluation is considered to adequately describe the Veteran's disabilities and a referral for extraschedular consideration is not warranted.

ORDER

Entitlement to a rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma is denied.


REMAND

The Veteran died in May 2012; his death certificate identifies the cause of death as cardiopulmonary arrest, likely sepsis, and likely encephalitis, with contributing cause of death identified as glioblastoma multiforme.

To be clear, the Appellant does not claim that that the Veteran's main causes of death (cardiopulmonary arrest, sepsis, and encephalitis) should be service-connected.  Instead, the Appellant argues that the Veteran's contributing cause of death, glioblastoma multiforme, was caused by his in-service herbicide exposure.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2016).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The appellant also alleges that the Veteran's in-service exposure to dioxins caused, or contributed to, his brain cancer.  In support of her claim, the Appellant included printed out materials which assert alleged links between herbicide exposure and glioblastoma.

Here, the Board notes that a Veteran who served in Vietnam during the Vietnam era is presumed to have been exposed to herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  As the Veteran served in-country during the Vietnam era, exposure to herbicide is conceded in present case.  (The Veteran was already service-connected for diabetes mellitus type 2 and residuals of non-Hodgkin's lymphoma on a presumptive basis.) 

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309 (e) will be considered service connected even though there is no record of such disease in service.  Glioblastoma is not among the listed disabilities attributable to herbicide exposure.  Therefore, to the extent that the Veteran may have been exposed to herbicides, glioblastoma is not presumed to have resulted from that exposure.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  An August 2007 VA primary care noted related that the Veteran's glioblastoma was "likely related to Agent Orange exposure."  Therefore, a VA examiner should provide an opinion on whether the Veteran's glioblastoma was directly caused by his exposure to Agent Orange (herbicide) or dioxin, or is in any other way related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.   The examiner should provide the following opinions:

a)  Was the cause of the Veteran's contributing cause of death (glioblastoma) at least as likely as not (50 percent probability or greater) due to, or caused by, any incident of his active duty service, to include his presumed in-service exposure to Agent Orange and/or exposure to dioxin?  In rendering this opinion, the examiner must consider the copies of articles submitted by the Appellant. 

b) The physician must provide the rationale for all opinions expressed.  If the physician is unable to provide the required opinion, the physician should explain why.

2. Then, readjudicate the issue on appeal.  If any benefit 
sought remains denied, issue an appropriate supplemental statement of the case, provide the Appellant and her representative the requisite time to respond, and then return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


